Title: To Benjamin Franklin from De Chezaulx, 26 October 1779
From: Chezaulx, Jean-Etienne de
To: Franklin, Benjamin


Monsieurà Berghen en Norvege le 26. 8bre. 1779.
Il m’est douloureux au dela de toute expression d’avoir à vous informer aujourdhui que les deux prises The Betsey & The Union (faites par la fregate l’Alliance Capne. Landais & conduites en ce port) ont été ces jours-ci restituées aux Anglois en vertu d’une resolution emanée du Roi de Dk. resolution injuste & contraire aux droits des gens. Nous sommes ici, Monsieur dans la plus grande consternation, parceque je ne m’attendois rien moins qu’à un tel événement.
J’ai l’honneur de vous remettre ci-jointe, Monsieur, la traduction de cette singulière resolution, qui m’a été communiquée, laquelle m’a d’autant plus surpris que M. Caillard chargé des affaires du Roi à Copenhague me mande par sa lettre du 9 de ce mois, qu’il avoit eté en conference avec le ministère Danois; mais qu’il n’avoit pu obtenir la permission qu’il avoit sollicitée pour la vente des dites prises, & que par consequent elles auroient ordre de reprendre la mer. On voit que ce ministre n’a eu aucune connoissance de la resolution de cette cour du 2. 8bre. puisqu’il n’en fait pas mention.
Je m’etois toujours attendû que par le moyen de la negociation nous auroit gagné du tems & que dans l’intervalle la frégate l’Alliance, ou quelque autre batiment de l’escadre de M. Jones seroient entré en ce port, & que nous aurions pû prendre des arrangements pour renforcer les equipages de ces prises à l’effet de leur faire reprendre la mer sous leur escorte, ou enfin que j’aurois pû avoir le tems de recevoir vos ordres, sans lesquels je ne pouvais rien faire, parceque l’ordre par écrit du Capne. Landais donné aux officiers chargés du commandement de ces prises leur prescrit de les conduire à Berghen. Je ne pouvois rien prendre sur moi.
Quand ces prises arrivérent au bas de la riviere je fus obligé de leur envoyer du monde pour les aider à monter à la ville, ètant très faible d’equipage, elles ne pouvoient donc dans cet etat reprendre la mer que dans le cas ou les gouverneurs ici auroient eu ordre de leur refuser l’entrée. Nous comptions ainsi que je l’ai deja dit, avoir eu le tems de recevoir vos ordres; car il n’etoit pas a présumer que la cour de Dk. eut pris une resolution hostile à leur égard, celle que j’attendois ne pouvait etre au pis aller, qu’un ordre aux gouverneurs ici de leur faire reprendre la mer, sur le fondement que l’indépendance des Etats-Unis n’étoit encore pas reconnue par la Cour Danoise.
Je me propose de vous envoyer, Monsieur, par le courier prochain un memoire detaillé de la conduite que j’ai tenue, & de toutes mes operations relativement a ces prises. J’ai fait protester aux officiers contre la violence qui leur a été faite, & tous dommages & interets pour y avoir recours en son tems, à l’effet que l’on puisse se procurer par les voyes que l’on jugera convenables le dedommagement de cette perte considérable & la satisfaction due aux Etats-Unis. Vous recevrez aussi, Monsieur, l’expedition de ce protêt en bonne & due forme.
Jai fait tout ce qui m’a été possible pour retarder l’operation et [l’executoire?] des gouverneurs Danois; mais je n’ai rien pu obtenir. On s’est emparé des batiments de leurs cargaisons et de leurs inventaires au nom du Roi de Dk., & livraison dans toutes les formes a été faite au consul d’Angleterre. Je me suis pourvu en justice pour obtenir en payement des frais faits ici à la charge des dits navires & de leur équipages [?] à son alt. Rale [Royale?]. Nous verrons ce qui sera décidé.
Jai également exigé du gouvernement que puisque l’on avoit degradé les equipages Américains il etoit bien juste que l’on pourvût à leur subsistance, leur passage & leur [confort?] pour les rendre ou mettre en état de retourner dans leur patrie; mais je n’ai rien pû obtenir. On me laisse le soin d’y pourvoir. Ces èquipages engendraient ici beaucoup de frais & de dépense. Je vous suplie de vouloir bien me faire connoître vos intentions à cet egard.
La valeur de ces deux prises que l’on vous enleve injustement, est au moins de £40,000 sterling indépendamment des frais, & l’argent deboursé par le banquier M Dankert Dn Krohn, dont je vous remettrai le compte.
Le tems nous apprendra, Monsieur, comment la cour de Danemark se retirera de la fausse demarche qu’elle a faite & hazardée au prejudice du droit des gens. Il y a peut-etre une convention secrete entre elle & l’Angleterre relativement aux prises des Américains: cependant il n’en a rien transpiré, & je l’ignore.
Le courier prochain nous apportera peut être, le même ordre à l’egard de la prise Le Charming Polly. Cependant je vais faire diligence pour le mettre en etat de sortir avant qu’il parvienne aux gouverneurs. Mais il y a apparence qu’ils s’y opposent. J’aurai l’honneur de vous informer, Monsieur, par le courier prochain du suivi, comme aussi de tout ce qui me paraitra meriter votre attention.
J’ai l’honneur d’etre &c.
(signé) Dechezaulx

P.S. Le consul anglois n’a point de monde. Il faut qu’il en fasse venir d’Angleterre. Je ne prevois pas que ces batiments soient en etat de sortir d’ici avant deux mois & peut-être trois. Il faudroit tâcher de sen emparer en sortant d’ici.

 
Notation: (Copy. W Short, Secy)
